Title: To Thomas Jefferson from Charles Douglas, 16 May 1801
From: Douglas, Charles
To: Jefferson, Thomas


               
                  Sir/
                  Alexandria 16th: May 1801.
               
               I cannot dispense with troubling you with my acknowledgments for your condescension in being pleased to regard my offers of service by Mrs. Douglas. Shou’d you from any inducement honor me with your protection, I shall endeavor to be grateful; but certainly (like Dr. Johnson to the Ld: Chancellor) shall consider myself for the rest of my life “with more regard for so flattering a distinction.”
               But to merit your notice by some distinction, however desirable I cannot pretend, unless I might presume to say by integrity—
               In my profession I have acquired the usual Certificates.—And from Surgeons Hall, what is call’d the grand Dyploma, constituting me a Member of the Surgeons Company in London in 1777.
               From a long series of sickness, and anxiety in bad cases, I have been driven more than once, to attempt a change—All that I have effected, is a sale of Drugs, which in some measure exempts me from a sick room.
               Sensible Sir to your peculiar situation, and as a stranger; I feel a diffidence in obtruding a petition, which wou’d be gratified by your notice in any line, to which common talents might recommend me. I will trespass, no longer on your time, but to assure you I am, and always have been with every respectful sentiment, Sir Your obliged mo: Hble Servt:
               
                  
                     Ch: Douglas
                  
               
            